United States Court of Appeals,

                         Eleventh Circuit.

                           No. 94-9152.

            Margery A. MORSTEIN, Plaintiff-Appellant,

                                v.

 NATIONAL INSURANCE SERVICES, INC.; Pan American Life Insurance
Company; The Shaw Agency; Scott Hankins, Defendants-Appellees.

                          April 11, 1996.

Appeal from the United States District Court for the Northern
District of Georgia (No. 1:92-cv-2686-RLV), Robert L. Vining, Jr.,
Judge.

 ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC

   (Opinion February 12, 1996, 11th Cir., 1996, 74 F.3d 1135).

Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.

     BY THE COURT:

     A member of this court in active service having requested a

poll on the suggestion of rehearing en banc and a majority of the

judges in this court in active service having voted in favor of

granting a rehearing en banc,

     IT IS ORDERED that the above cause shall be reheard by this

court en banc.   The previous panel's opinion is hereby VACATED.